Citation Nr: 0215602	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a certificate of 
eligibility for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 1999, the Board remanded to matter to obtain 
additional evidentiary development.  The case has been 
returned for appellate consideration.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran is in receipt of a total disability rating 
based on individual unemployability due to an above-knee 
amputation of the left leg; hypertensive heart disease with 
left ventricular hypertrophy; and a ruptured aortic aneurysm.

3.  The veteran's above-knee amputation of the left leg, with 
hypertensive heart disease with left ventricular hypertrophy 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance 
in acquiring specially adapted housing have been met.  
38 U.S.C.A. §§ 2101(a), 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.809 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  Rating decision dated in April 1998, a 
statement of the case issued in July 1998, supplemental 
statement of the case issued in June 2002, and VA letters to 
the veteran, apprised him of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claim.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), RO letters 
dated April 23, 1999 and January 10, 2000, apprised the 
veteran of the development VA would attempt to perform, and 
the evidence he needed to provide.  There is no indication 
that this correspondence was returned as undeliverable.  As 
such, the Board finds that the correspondence clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes VA and private medical 
reports since service, the veteran's Chapter 31 counseling 
folder, and contemporaneous VA examination reports.  The 
Board also notes that the veteran has been informed of his 
right to have a hearing in association with his appeal.  In 
December 1998, he exercised that right, and appeared at a 
hearing before the undersigned.  Accordingly, the Board is of 
the opinion that VA has met its duty to assist the veteran in 
the development of this appeal and there is no need for 
further development.  

The Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran seeks assistance in acquiring specially adapted 
housing or a special home adaptation grant.  Specially 
adapted housing is available to a veteran who has a permanent 
and total service-connected disability due to:  (1) the loss 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.  

A special home adaptation grant is available to a veteran if 
he/she is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
Section 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).  Additionally, the veteran is entitled 
to compensation for permanent and total disability which (1) 
is due to blindness in both eyes with 5/200 or less visual 
acuity or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

The Board notes that "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

The veteran is service connected for above the knee 
amputation of the left leg, evaluated as 60 percent 
disabling; hypertensive heart disease with left ventricular 
hypertrophy, evaluated as 30 percent disabling; and ruptured 
aortic aneurysm, postoperative, evaluated as 20 percent 
disabling.  He is also in receipt of a total disability 
rating based on individual unemployability.

At the hearing held in December 1998, the veteran's 
representative stated that the veteran is in need of help 
within the house to get him up the stairs and in the bathtub 
area as well as getting inside the house and into the van.  
Transcript (Tr.) at 2.  The veteran reported that he needed 
some type of ramp.  Tr. at 3.  The veteran testified that he 
is unable to walk due to back pain, for which he had received 
cortisone injections, and infections in the stump area of the 
amputation.  Tr. at 3-4.  He stated that he is unable to 
adequately push off his right leg in order to ambulate on 
crutches due to pain and weakness.  Tr. at 7.  The veteran 
further reported that he uses a cane and crutches to 
ambulate.  Tr. at 8.

The veteran underwent a VA neurology examination in February 
2000.  At the time, the veteran complained of significantly 
decreased mobility including the inability to walk due to 
pain in the left stump area.  The veteran reportedly used a 
prosthesis of the left leg that extends above the knee and a 
basic cane to walk.  He added that he was only able to walk 
ten yards as he had to stop secondary to pain.  Otherwise, 
his balance was okay.  The veteran denied having recurrent 
falls or other injuries.  Physical examination revealed 
amputation of the left leg above the knee.  Examination of 
the abdomen revealed a large midline scar secondary to a 
previous laparotomy.  A scar of the left groin area measuring 
about 2.5-inches was also observed.  The examiner reported 
that he was unable to feel a pulse in either femoral artery.  
However, he was able to auscultate femoral bruits, 
bilaterally.  Pulses in the right posterior tibial were trace 
at best with 2+ dorsalis pedis.  It was also reported that 
sensory examination revealed decreased sensation in the right 
leg from the calf down and absent reflexes.  

After interviewing and examining the veteran, the examiner 
noted status post rupture of aortic aneurysm with 
complications and thrombosis of left femoral artery.  It was 
noted that the veteran was status post amputation of the left 
leg above the knee from a thrombosed artery.  His primary 
complaint was pain in the stump area that occurred with any 
type of walking or use of the left stump.  The examiner 
stated there could be more than one etiology of the pain, but 
the most likely etiology was possibly neuroma formation at 
the distal end of the nerves that were dissected during 
amputation of the leg.  It was most likely a neurogenic pain 
coming from the distal end of the nerves.  Additionally, the 
examiner found that the prosthesis itself could cause 
irritation of the stump.  The veteran's primary complaint was 
pain in the stump that limited the amount of walking he could 
do.  The examiner noted that the veteran was able to walk 
without significant problems using only a cane, but while 
walking he constantly complained of pain in the posterior 
thigh area.  Regarding the veteran's other disabilities, the 
examiner reported there was no trouble with initiating the 
gait or balancing while walking.  

The veteran also underwent a VA orthopedic examination, which 
was conducted in March 2000.  At that time, physical 
examination revealed a well-healed scar on the distal aspect 
of the stump of the femur and evidence of a heterotopic bone 
on the distal aspect of the femur with areas of pain to 
palpation.  On inspection of the veteran's prosthesis, the 
examiner observed altered areas which were designed to 
relieve the veteran's pain.  The impression was status post 
above knee amputation secondary to complications sustained 
with abdominal aortic aneurysmectomy (aneurysm) repair in 
1988.  The examiner wrote in patients who have above-knee 
amputation, the energy requirement is significantly increased 
as compared to below-knee amputations.  The examiner added 
the veteran, as he gets older, will require more assistive 
devices because of the substantial amount of energy and 
oxygen required to ambulate on an above-knee amputation.  It 
was also noted the veteran had a painful stump site and it 
appeared that he had received an angiogram and the amount of 
blood supply for the distal portion of the stump was 
marginal.  The examiner concluded that the veteran's injury 
definitely altered his propulsion and the ability for him to 
move and walk.  He added it was unreasonable to expect the 
veteran, especially as he gets older, to ambulate without the 
assistive devices such as braces, crutches, canes, or a 
wheelchair for long distances.  Further, since the veteran 
has steps in his home, he would require special devices, as 
well as canes to maneuver.  

In this case, the record establishes that the veteran does 
not have loss of use of both lower extremities, blindness in 
the eyes, or the loss of use of one lower extremity together 
with the loss of use of one upper extremity so as to preclude 
locomotion.  Nonetheless, the criteria for financial 
assistance in acquiring specially adapted housing have been 
met. 

Here, the evidence establishes that the veteran separated 
from service in 1978 and is in receipt of a total disability 
rating based on individual unemployability due to service-
connected disability.  Further, the evidence establishes that 
the veteran has loss of use of his left lower extremity with 
residuals of hypertensive heart disease with left ventricular 
hypertrophy and a ruptured aortic aneurysm, which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

The Board is cognizant of the negative evidence of record.  
On neurology examination, the examiner found that the veteran 
was able to walk without significant problems using only a 
cane and that the veteran's other disabilities presented no 
trouble with initiating the gait or balancing while walking.  
However, the Board is also cognizant of the positive evidence 
in support of the veteran's claim.  On the same neurology 
examination report, the examiner also stated while walking 
the veteran constantly complained of pain in the posterior 
thigh area.  Further, on orthopedic examination, after 
reviewing the claims file, and interviewing and examining the 
veteran, the examiner found that the veteran's injury 
definitely altered his propulsion and the ability for him to 
move and walk.  The examiner added it was unreasonable to 
expect the veteran, especially as he gets older, to ambulate 
without the assistive devices such as braces, crutches, 
canes, or a wheelchair for long distances.  Additionally, 
since the veteran has steps in his home, he would require 
special devices, as well as canes to maneuver.  When 
resolving doubt in the veteran's favor, the Board finds that 
his service-connected disabilities so affect the functions of 
balance or propulsion as to require the need for regular and 
constant use of a prosthesis and cane as a normal mode of 
locomotion.  Accordingly, the criteria for a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. § 2101(a); 
38 C.F.R. § 3.809.

As an aside, because a special home adaptation grant is 
included within the claim for specially adapted housing, 
which has been granted, the claim of entitlement to a 
certificate of eligibility for a special home adaptation 
grant has been rendered moot.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.  Thus, consideration in this regard is not 
warranted.

The veteran's appeal is granted.  


ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

